Exhibit 10.14

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”) is made and entered into as of
April 14, 2009 by and among Primus Telecommunications Group, Incorporated, a
Delaware corporation (the “Parent”), Primus Telecommunications Holding, Inc., a
Delaware corporation (the “Borrower”), Primus Telecommunication IHC, Inc., a
Delaware corporation (“IHC”), and Primus Telecommunications International, Inc.,
a Delaware corporation (“PTII”) which together with the other guarantors named
on the signature pages hereto (the “Guarantors”), and the several banks and
other financial institutions or entities from time to time parties to the Term
Loan Agreement (as defined below) which are signatories hereto.

RECITALS

Reference is made to the Term Loan Agreement, dated as of February 18, 2005 (as
amended, supplemented or otherwise modified in writing from time to time, the
“Term Loan Agreement”), among the Parent, the Borrower, the several banks and
other financial institutions or entities from time to time party thereto as
lenders (the “Lenders”), Lehman Brothers Inc., as advisor, sole lead arranger
and sole bookrunner, Lehman Commercial Paper Inc., as syndication agent, and
Lehman Commercial Paper Inc., as administrative agent (the “Administrative
Agent”).

WHEREAS, the Parent, the Borrower, IHC and PTII (collectively, the “Debtors”)
have determined that a prompt balance sheet restructuring (the “Restructuring”)
through a plan of reorganization would be in the best interests of their
creditors and shareholders;

WHEREAS, the Debtors intend to implement the Restructuring pursuant to voluntary
bankruptcy cases (the “Chapter 11 Cases”) commenced by the Debtors on March 16,
2009 (the “Filing Date”) by filing petitions (the “Petitions”) under chapter 11
of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) (jointly administered under Case No. 09-10867);

WHEREAS, in connection with the Chapter 11 Cases, the Debtors filed with the
Bankruptcy Court a proposed disclosure statement and plan of reorganization;

WHEREAS, to facilitate the Restructuring, prior to the Filing Date, the Debtors
and the Lenders entered into a Forbearance Agreement with respect to the
Forbearance Defaults and Covenants (as defined below), which agreement has been
extended from time to time and will be replaced in its entirety by this
Agreement;

WHEREAS, the Debtors and the Consenting Lenders (as defined below) have
negotiated and reached agreement on the terms of treatment under a plan of
reorganization of claims arising under the Term Loan Agreement, as set forth in
greater detail on a term sheet attached hereto as Exhibit “A” (the “Term
Sheet”);

WHEREAS, as a result of reaching agreement on the Term Sheet and to facilitate
the Restructuring, the Consenting Lenders have agreed to, subject to and on the
terms set forth in this Agreement, forbear enforcement of and waive the
Forbearance Defaults and Covenants;



--------------------------------------------------------------------------------

WHEREAS, it is contemplated that promptly following the Effective Date (as
defined below), the Debtors will file with the Bankruptcy Court an amended
disclosure statement and an amended plan to reflect this Agreement and the terms
of treatment of claims arising under the Term Loan Agreement as set forth in the
Term Sheet;

WHEREAS, the affirmative consent of the Required Lenders (each consenting
Lender, a “Consenting Lender”) and each Loan Party to the Term Loan Agreement is
necessary to waive any Default or Event of Default and its consequences; and

NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

AGREEMENT

 

Section 1. Definitions Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to such terms in the Term Loan
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

  (a) “Effective Date” shall mean the date when the Required Lenders and the
Loan Parties have executed and delivered this Agreement.

 

  (b) “Forbearance Defaults and Covenants” shall mean (i) any Default or Event
of Default specified in Section 7(f) of the Term Loan Agreement, (ii) any
Default or Event of Default specified in Sections 7(i) or (j) (excluding any
such Event of Default with respect to guarantees of Persons other than the
Debtors) of the Term Loan Agreement existing on the Effective Date or the date
of filing the Petitions with the Bankruptcy Court, (iii) any other Default or
Event of Default under the Term Loan Agreement as a result of, arising in
connection with, or related to, the filing of the Petitions by the Debtors, and
(iv) Section 6.12 of the Term Loan Agreement (solely as it relates to the
retirement of Indebtedness authorized by the Bankruptcy Court in connection with
the Plan).

 

Section 2. Forbearance Subject to the terms and conditions of this Agreement,
each Lender hereby agrees to forbear and to direct the Administrative Agent to
forbear from exercising any or all of their respective rights and remedies under
the Loan Documents in respect of the Forbearance Defaults and Covenants.

 

Section 3. Termination of Forbearance Subject to the provisions of this
Section 3, the agreement to forbear set forth in this Agreement shall cease to
be of any further force and effect, and the Lenders may seek to exercise or
direct the Administrative Agent to seek to exercise any or all of their
respective rights and remedies under the Loan Documents in respect of the
Forbearance Defaults and Covenants, upon two (2) business days’ written notice
(other than in the case of the following clauses (a), (r), (y) and (z), which
shall require no notice) of the first to occur of (each of the following, a
“Termination Event”):

 

  (a) INTENTIONALLY OMITTED;

 

2



--------------------------------------------------------------------------------

  (b) the failure of the Debtors to file with the Bankruptcy Court an amended
plan of reorganization providing that the Lenders receive the treatment set
forth on the Term Sheet (the “Amended Plan”) and an amended disclosure statement
with respect to the Amended Plan (the “Amended Disclosure Statement”) on or
before April 20, 2009, both in a form and substance that is reasonably
satisfactory to the Required Lenders with respect to the treatment of the claims
of the Lenders, the Second Lien Noteholders (as defined below), the 8%
Noteholders (as defined below) and the 5% Noteholders (as defined below);
provided that the Required Lenders will consent to treatment consistent with the
Term Sheet as to the Lenders and, with respect to the Second Lien Noteholders,
8% Noteholders and the 5% Noteholders, consistent with the PSA (as defined
below);

 

  (c) the failure of the Bankruptcy Court to enter an order approving the
Amended Disclosure Statement on or before May 15, 2009, or such later date as
may be mutually agreed upon by the Debtors and the Required Lenders, in form and
substance reasonably satisfactory to the Required Lenders with respect to the
treatment of the claims of the Lenders, the Second Lien Noteholders, the 8%
Noteholders and the 5% Noteholders; provided that the Required Lenders will
consent to treatment consistent with the Term Sheet as to the Lenders and, with
respect to the Second Lien Noteholders, 8% Noteholders and the 5% Noteholders,
consistent with the PSA (as defined below);

 

  (d) the failure of the Debtors and the Required Lenders to finalize amendments
or modifications to the Term Loan Agreement and the other documents connected
therewith, including, but not limited to, the Intercreditor Agreement
(collectively, the “Modified Loan Documents”), consistent with the Term Sheet,
on or before May 15, 2009, or such later date as may be mutually agreed upon by
the Debtors and the Required Lenders;

 

  (e) the failure of the Bankruptcy Court to enter an order confirming the
Amended Plan on or before June 30, 2009, or such later date as may be mutually
agreed upon by the Debtors and the Required Lenders, in form and substance
reasonably satisfactory to the Required Lenders with respect to the treatment of
the claims of the Lenders, the Second Lien Noteholders, the 8% Noteholders and
the 5% Noteholders; provided that the Required Lenders will consent to treatment
consistent with the Term Sheet as to the Lenders and, with respect to the Second
Lien Noteholders, 8% Noteholders and the 5% Noteholders, consistent with the PSA
(as defined below). (the “Confirmation Order”);

 

  (f) the failure of the Debtors to consummate the Amended Plan on or before
July 15, 2009, or such later date as may be mutually agreed upon by the Debtors
and the Required Lenders (the “Plan Effective Date”);

 

  (g) prior to the Plan Effective Date, the failure of the Debtors to direct
their non-Debtor subsidiaries to timely make, or the failure of the payment of,
any scheduled payment of principal or interest required under the terms of the
Loan Documents;

 

3



--------------------------------------------------------------------------------

 

(h)

the raising of an objection, which is not subsequently dismissed or withdrawn
within ten (10) days of being raised, by any holder of the 14 1/4% Senior
Secured Notes issued by IHC (the “Second Lien Noteholders”), the 8% Senior Notes
issued by Borrower (the “8% Noteholders”), or the 5% Exchangeable Senior Notes
issued by Borrower (the “5% Noteholders”), or any of their respective indenture
trustees, with respect to any relief requested before the Bankruptcy Court, by
the Debtors or any other party, for the payment by the Debtors or their
non-Debtor subsidiaries to the Lenders of the scheduled payments of principal
and interest required under the terms of the Loan Documents;

 

  (i) any of the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code;

 

  (j) the Bankruptcy Court shall enter an order in any of the Chapter 11 Cases
ordering the appointment of (i) a trustee, (ii) a responsible officer, or
(iii) an examiner with enlarged powers relating to the operation of the business
(powers beyond those set forth in subclauses (3) and (4) of Section 1106(a))
under Section 1106(b) of the Bankruptcy Code;

 

  (k) any of the Chapter 11 Cases are dismissed;

 

  (l) the Confirmation Order is reversed on appeal or vacated;

 

  (m) any party to this Agreement, other than the Lenders, has failed to perform
any material provision of this Agreement or the Term Sheet and such failure to
perform has not been duly waived or cured in accordance with the terms hereof
after a period of five (5) business days following written notice to the party
that has failed to perform;

 

  (n) any court or governmental authority shall enter a final, non-appealable
judgment or order declaring this Agreement or any material portion hereof to be
unenforceable or enjoining the consummation of a material portion of the
transactions contemplated hereby;

 

  (o) the Debtors shall withdraw the Amended Plan or publicly announce their
intention not to support the Amended Plan, or propose a reorganization or plan
under the Bankruptcy Code other than the Amended Plan;

 

  (p) the Debtors inform the Required Lenders in writing of their determination
that there is sufficient risk of non-performance by the Debtors with respect to
the financial obligations contemplated by the Amended Plan with respect to the
Lenders and the Loan Documents such that the amendments to the Loan Documents
contemplated by the Term Sheet are no longer in the best interests of the
Debtors’ estates;

 

  (q) the Debtors lose the exclusive right to file and solicit acceptances of
the Amended Plan;

 

4



--------------------------------------------------------------------------------

  (r) the conditions precedent required to be met prior to the closing of the
amendment to the Term Loan Agreement, consistent with and as contemplated in the
Term Sheet, including any modification or amendment thereof, have not been
satisfied on or before the Plan Effective Date or waived by the Required
Lenders;

 

  (s) the Debtors file any motion or pleading with the Bankruptcy Court that is
not consistent in any material respect with this Agreement or the Term Sheet and
such motion or pleading has not been withdrawn prior to the earlier of (i) two
(2) business days of the Debtors receiving written notice that such motion or
pleading is inconsistent with this Agreement or the Term Sheet and (ii) entry of
an order of the Bankruptcy Court approving such motion;

 

  (t) the Bankruptcy Court grants relief that is inconsistent with this
Agreement or the Term Sheet in any material respect;

 

  (u) the commencement of an avoidance action by any or all of the Debtors
affecting the rights of any Lender or the commencement of such an action by any
other party;

 

  (v) the filing by any or all of the Debtors or by any other party of an
objection to the allowance of the Lenders’ claims against the Debtors’ estates
in respect of the Term Loan Agreement;

 

  (w) subject to the execution of an appropriate and otherwise reasonable
confidentiality agreement, to the extent necessary, the failure by the Debtors
to provide to the Required Lenders and their advisors, including Fried, Frank,
Harris, Shriver & Jacobson LLP (“Fried Frank”), (i) reasonable access to the
books and records of the Debtors, and (ii) reasonable access to the respective
management and advisors of the Debtors for the purposes of evaluating the
Debtors’ respective business plans and participating in the plan process with
respect to the Restructuring;

 

  (x) the occurrence of a “Termination Event” as that term is defined in the
Plan Support Agreement entered into as of March 16, 2009 between the Second Lien
Noteholders, the 8% Noteholders, the 5% Noteholders and the Debtors (the “PSA”)
that has resulted in a termination of the PSA and the Debtors are no longer
proceeding to seek approval and consummation of the Amended Plan and the
treatment of the claims of the Second Lien Noteholders, the 8% Noteholders and
the 5% Noteholders are on terms reasonably satisfactory to the Required Lenders;

 

  (y) failure to replace LCPI with an administrative agent reasonably acceptable
to the Company and the Required Lenders on or before the Plan Effective Date;

 

  (z) the failure of the Debtors or any non-Debtor subsidiaries to pay all
reasonable invoiced and unpaid fees and expenses of Fried Frank and Chanin
Capital Partners (“Chanin”) on or before the Plan Effective Date;

 

5



--------------------------------------------------------------------------------

  (aa) the Bankruptcy Court shall enter an order approving the use of cash
collateral or otherwise approving the Debtors’ use of cash to fund the Chapter
11 Cases (other than any orders authorizing the Debtors’ continued use of their
existing cash management systems) without the prior written consent of the
Required Lenders, which consent shall not be unreasonably withheld; or

 

  (bb) the filing of a petition for relief under the Bankruptcy Code by a
Guarantor.

 

Section 4. Waiver If no Termination Event shall have occurred resulting in the
termination of this Agreement prior to the Plan Effective Date, upon the Plan
Effective Date, and in accordance with the terms of the Amended Plan giving
effect to the amendment to the Term Loan Agreement in accordance with the Term
Sheet, each Consenting Lender hereby irrevocably waives, and shall direct the
Administrative Agent to irrevocably waive, all Forbearance Defaults and
Covenants. This Agreement shall not constitute a waiver of, and each Lender
hereby reserves its rights with respect to, any Default or Event of Default
other than the Forbearance Defaults and Covenants.

 

Section 5. Conditions The Effective Date and the effectiveness of this Agreement
are conditioned upon the following: (a) the execution and delivery of executed
counterparts of this Agreement by the Parent, the Borrower and the Guarantors;
(b) the execution and delivery of this Agreement by the Required Lenders; and
(c) the payment in full in cash of the invoiced and unpaid fees and expenses of
Fried Frank and Chanin.

 

Section 6. Representation and Warranties By execution hereof, the Debtors and
the Guarantors represent and warrant to the Lenders that (a) all necessary
corporate action on the part of the Debtors and the Guarantors to be taken in
connection with the execution, delivery and performance of this Agreement has
been taken, and (b) the execution, delivery and performance by the Debtors and
the Guarantors of this Agreement does not constitute a violation or breach of
either the Debtors’ or the Guarantors’ respective articles of organization,
bylaws or any other agreement or law by which the Debtors and the Guarantors are
bound.

 

Section 7. Miscellaneous Terms

 

7.1 Binding Obligation; Successors and Assigns

 

  (a)

Binding Obligation. This Agreement is a legally valid and binding obligation of
the Debtors, the Guarantors, the Consenting Lenders and their respective
members, officers, directors, agents, financial advisors, attorneys, employees,
partners, affiliates, successors, assigns, heirs, executors, administrators and
representatives, other than a trustee or similar representative appointed in the
Chapter 11 Cases, enforceable in accordance with its terms, and shall inure to
the benefit of the Debtors, the Guarantors, the Consenting Lenders and their
respective members, officers, directors, agents, financial advisors, attorneys,
employees, partners, affiliates, successors, assigns, heirs, executors,
administrators and representatives. Nothing in this Agreement, express or
implied, shall give to any entity, other than the Debtors, the Guarantors, the
Consenting

 

6



--------------------------------------------------------------------------------

 

Lenders and their respective members, officers, directors, agents, financial
advisors, attorneys, employees, partners, Affiliates, successors, assigns,
heirs, executors, administrators and representatives, any benefit or any legal
or equitable right, remedy or claim under this Agreement.

 

  (b) Successors and Assigns. This Agreement shall be binding upon each
Consenting Lender and each of its successors and assigns (including assignees of
its Loans in whole or in part).

 

7.2 Further Assurances

The Parent, the Borrower and the Consenting Lenders agree to execute and deliver
such other instruments and perform such acts, in addition to the matters herein
specified, as may be reasonably appropriate or necessary, from time to time, to
effectuate the agreements and understandings of the parties hereto, whether the
same occurs before or after the date of this Agreement.

 

7.3 Headings

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit or aid in the construction or interpretation of any term or provision
hereof.

 

7.4 No Other Amendments; Reservation of Rights, No Waiver

Other than as otherwise expressly provided herein, this Agreement shall not be
deemed to operate as an amendment or waiver of, or to prejudice, any right,
power, privilege or remedy of the Lenders under the Loan Documents or applicable
law, nor shall the entering into this Agreement preclude the Lenders from
refusing to enter into any further amendments or forbearances with respect to
the Loan Documents. Other than as expressly provided herein, this Agreement
shall not constitute a forbearance with respect to (i) any failure of any of the
Debtors or any Guarantor to comply with any covenant or other provision in the
Term Loan Agreement or any of the Loan Documents or (ii) the occurrence or
continuance of any present or future Default or Event of Default. Without
limiting the foregoing in any way, if the transactions contemplated by this
Agreement or otherwise set forth in the Amended Plan are not consummated as
provided herein, if a Termination Event occurs or if this Agreement is otherwise
terminated for any reason, the parties each fully reserve any and all of their
respective rights, remedies and interests and claims against any other party
hereto.

 

7.5 Governing Law

THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF. Each of
the Debtors, the Guarantors and the Consenting Lenders hereby irrevocably and
unconditionally agrees for itself that any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment

 

7



--------------------------------------------------------------------------------

rendered in any such action, suit or proceeding, may be brought in either a
state or federal court of competent jurisdiction in the State of New York. Each
of the Debtors, the Guarantors and the Consenting Lenders hereby irrevocably
accepts and submits itself to the nonexclusive jurisdiction of each such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to jurisdiction in either a
state or federal court of competent jurisdiction in the State of New York, each
of the Debtors, the Guarantors and the Consenting Lenders hereby agrees that
while the Chapter 11 Cases are pending, the Bankruptcy Court shall have
exclusive jurisdiction of all matters arising out of or in connection with this
Agreement.

 

7.6 Complete Agreement, Interpretation and Modification

 

  (a) Complete Agreement. This Agreement and the other agreements, exhibits and
other documents referenced herein and therein constitute the complete agreement
among the Debtors, the Guarantors and the Consenting Lenders with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
between or among the Debtors, the Guarantors and the Consenting Lenders with
respect thereto.

 

  (b) Interpretation. This Agreement is the product of negotiation by and among
the Debtors, the Guarantors and the Consenting Lenders. Any Party enforcing or
interpreting this Agreement shall interpret it in a neutral manner. There shall
be no presumption concerning whether to interpret this Agreement for or against
any party hereto by reason of that party having drafted this Agreement, or any
portion thereof, or caused it or any portion thereof to be drafted.

 

7.7 Execution of this Agreement

This Agreement may be executed and delivered (by facsimile or otherwise) in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement. Each individual executing this Agreement on behalf of a party hereto
has been duly authorized and empowered to execute and deliver this Agreement on
behalf of said party.

 

7.8 Settlement Discussions

This Agreement and the Restructuring are part of a proposed settlement of a
dispute among the Debtors and the Consenting Lenders. Nothing herein shall be
deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408 and
any applicable state rules of evidence, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Agreement.

 

7.9 Survival

Each of the Debtors, the Guarantors and the Consenting Lenders acknowledges and
agrees that this Agreement is being executed in connection with negotiations
concerning the Restructuring of the Debtors. Accordingly, (i) the rights granted
in this Agreement are enforceable by each signatory hereto without approval of
the Bankruptcy Court, (ii) the exercise

 

8



--------------------------------------------------------------------------------

of such rights shall not violate the Automatic Stay provisions of the Bankruptcy
Code and (iii) each party hereto hereby waives its right to assert a contrary
position in the Chapter 11 Cases, if any, with respect to the foregoing clauses
(i) and (ii). In the event that a Bankruptcy Court finds that this Agreement is
not binding on the Debtors, this Agreement shall nonetheless continue to be
binding on each and every one of the Guarantors with the same force and effect
as if the Agreement were binding against any or all of the Debtors.

 

7.10 Disclosure

Unless and until this Agreement is filed with the Bankruptcy Court or the
Securities and Exchange Commission or this Agreement or its contents is
otherwise made publicly available with the consent of each of the parties
hereto, each of the parties (a) shall keep the terms and existence of this
Agreement confidential and (b) shall not, and shall cause its and its affiliates
directors, officers, partners, members, employees, agents, advisors, fiduciaries
and other representatives not to, without the prior written consent of the other
parties, disclose such information in any manner whatsoever, in whole or in
part; provided, however, that the foregoing shall not prohibit any party from
making any filings or other disclosures that may be necessary and/or required
under the federal securities laws. The foregoing shall not prohibit the Debtors
from disclosing the approximate aggregate holdings of the Consenting Lenders
(but not the identity of individual Consenting Lenders or their holdings without
the prior written consent of such holder).

 

7.11 Notices

All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):

 

  (a) If to the Debtors, to

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive, Suite 900

McLean, Virginia 22102

Facsimile: (703) 902-2814

Attn: John F. DePodesta

With copies to

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive, Suite 1900

Chicago, Illinois 60606

Facsimile: (312) 407-0411

Attn: George N. Panagakis

and

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Facsimile: (213) 687-5600

Attn: Casey T. Fleck

 

9



--------------------------------------------------------------------------------

  (b) If to a Consenting Lender or a transferee thereof, to the addresses or
facsimile numbers set forth below the Consenting Lender’s signature on the
applicable Lender’s counterpart signature page to this Agreement.

With copies to

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Facsimile: (212) 859-8000

Attn:     Jean E. Hanson

Bonnie Steingart

 

  (c) Any notice given by delivery, mail or courier shall be effective when
received. Any notice given by facsimile or electronically (e.g., “pdf”) shall be
effective upon oral or machine confirmation of transmission.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first written above.

 

PRIMUS TELECOMMUNICATIONS GROUP,
INCORPORATED

By:  

 

Name:   Title:  

PRIMUS TELECOMMUNICATIONS HOLDING, INC.

By:  

 

Name:   Title:  

PRIMUS TELECOMMUNICATIONS, INC.,
as Guarantor

By:  

 

Name:   Title:  

PRIMUS TELECOMMUNICATIONS
INTERNATIONAL, INC., as Guarantor

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

PRIMUS TELECOMMUNICATIONS IHC, INC.,
as Guarantor

By:  

 

Name:   Title:  

TRESCOM INTERNATIONAL, INC.,
as Guarantor

By:  

 

Name:   Title:  

LEAST COST ROUTING, INC., as Guarantor

By:  

 

Name:   Title:  

TRESCOM U.S.A., INC., as Guarantor

By:  

 

Name:   Title:  

IPRIMUS USA, INC., as Guarantor

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

IPRIMUS.COM, INC., as Guarantor By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER: E.N. INVESTMENT COMPANY 555 17th Street, Suite 2400 Denver, CO 80202 By:
 

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER: MARK ANTONY PARTNERS, SARL

BY: OCTAVIAN ADVISORS, LP, ITS
INVESTMENT ADVISOR

650 Madison Avenue New York, NY 10022 By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER: RESTORATION CAPITAL MANAGEMENT, LLC 909 Third Avenue, 30th Floor New
York, NY 10022 By:  

 

Name:   Title:  